


Exhibit 10.16


KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT
THIS AGREEMENT, made and entered into as of the ____ day of ________, 20__, by
and between Pentair, Inc., a Minnesota corporation (hereinafter referred to as
the “Company”), and _____________________ (hereinafter referred to as the
“Executive”).
W I T N E S S E T H
WHEREAS, the Executive is employed by the Company and/or a subsidiary of the
Company (hereinafter referred to collectively as the “Employer”) in a key
executive capacity and the Executive’s services are valuable to the conduct of
the business of the Company;
WHEREAS, the Company desires to continue to attract and retain dedicated and
skilled management employees in a period of industry consolidation, consistent
with achieving the best possible value for its shareholders in any change in
control of the Company;
WHEREAS, the Company recognizes that circumstances may arise in which a change
in control of the Company occurs, through acquisition or otherwise, thereby
causing a potential conflict of interest between the Company’s needs for the
Executive to remain focused on the Company’s business and for the necessary
continuity in management prior to and following a change in control, and the
Executive’s reasonable personal concerns regarding future employment with the
Employer and economic protection in the event of loss of employment as a
consequence of a change in control;
WHEREAS, the Company and the Executive are desirous that any proposal for a
change in control or acquisition of the Company will be considered by the
Executive objectively and with reference only to the best interests of the
Company and its shareholders;
WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable economic security, as
provided in this Agreement, against altered conditions of employment which could
result from any such change in control or acquisition;
WHEREAS, the Executive possesses intimate knowledge of the business and affairs
of the Company and has acquired certain confidential information and data with
respect to the Company; and
WHEREAS, the Company desires to insure, insofar as possible, that it will
continue to have the benefit of the Executive’s services and to protect its
confidential information and goodwill.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows:
1.Definitions.
(a)409A Affiliate. The term “409A Affiliate” means each entity that is required
to be included in the Company’s controlled group of corporations within the
meaning of Section 414(b) of the Code, or that is under common control with the
Company within the meaning of Section 414(c) of the Code; provided, however,
that the phrase “at least 50 percent” shall be used in place of the phrase “at
least 80 percent” each place it appears therein or in the regulations
thereunder.
(b)Accrued Benefits. The Executive’s “Accrued Benefits” shall include the
following amounts, payable as described herein: (i) all base salary for the time
period ending with the Termination Date; (ii) reimbursement for any and all
monies advanced in connection with the Executive’s employment for reasonable and
necessary expenses incurred by the Executive on behalf of the Employer for the
time period ending with the Termination Date; (iii) any and all other cash
earned through the Termination Date and deferred at the election of the
Executive or pursuant to any deferred compensation plan then in effect; (iv)
notwithstanding any provision of any bonus or incentive compensation plan
applicable to the Executive, but subject to any irrevocable deferral election
then in effect, a lump sum amount, in cash, equal to the sum of (A) any bonus or
incentive compensation that has been allocated or awarded to the Executive for a
fiscal year or other measuring period under the plan that ends prior to the
Termination Date but has not yet been paid (pursuant to Section 5(f) or
otherwise) and (B) a pro rata portion to the Termination Date of the aggregate
value of all contingent bonus or incentive compensation awards to the Executive
for all uncompleted periods under the plan calculated as to each such award as
if the Goals with respect to such bonus or incentive compensation award had been
attained reduced by any amounts paid to the Executive pursuant to
Section(b)(iii) and Section 3(b)(iv) under the plan for the fiscal year in




--------------------------------------------------------------------------------




which the Termination Date occurs; and (v) all other payments and benefits to
which the Executive (or in the event of the Executive’s death, the Executive’s
surviving spouse or other beneficiary) may be entitled on the Termination Date
as compensatory fringe benefits or under the terms of any benefit plan of the
Employer, excluding severance payments under any Employer severance policy,
practice or agreement in effect on the Termination Date. Payment of Accrued
Benefits shall be made promptly in accordance with the Company’s prevailing
practice with respect to clauses (i) and (ii) or, with respect to clauses (iii),
(iv) and (v), pursuant to the terms of the benefit plan or practice establishing
such benefits; provided that payments pursuant to clause (iv)(B) shall be paid
on the first day of the seventh month following the month in which the
Executive’s Separation from Service occurs, unless the Executive’s Separation
from Service is due to death, in which event such payment shall be made within
ninety (90) days of the date of Executive’s death.
(c)Act. The term “Act” means the Securities Exchange Act of 1934, as amended.
(d)Affiliate and Associate. The terms “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule l2b-2 of the General Rules
and Regulations under the Act.
(e)Annual Cash Compensation. The term “Annual Cash Compensation” shall mean the
sum of (i) the Executive’s Annual Base Salary (determined as of the time of the
Change in Control of the Company or, if higher, immediately prior to the date
the Notice of Termination is given) plus (ii) an amount equal to the greater of
the Executive’s annual incentive target bonus for the fiscal year in which the
Termination Date occurs or the annual incentive bonus the Executive received for
the fiscal year prior to the Change in Control of the Company (the aggregate
amount set forth in clause (i) and clause (ii) shall hereafter be referred to as
the “Annual Cash Compensation”),
(f)Beneficial Owner. A Person shall be deemed to be the “Beneficial Owner” of
any securities:
(i)which such Person or any of such Person’s Affiliates or Associates has the
right to acquire (whether such right is exercisable immediately or only after
the passage of time) pursuant to any agreement, arrangement or understanding, or
upon the exercise of conversion rights, exchange rights, rights, warrants or
options, or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, (A) securities tendered pursuant to
a tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase, or (B) securities issuable upon exercise of Rights issued pursuant
to the terms of the Company’s Rights Agreement, dated as of December 10, 2004,
as amended from time to time (or any successor to such Rights Agreement), at any
time before the issuance of such securities;
(ii)which such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right to vote or dispose of or has “beneficial ownership”
of (as determined pursuant to Rule l3d-3 of the General Rules and Regulations
under the Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this clause (ii)
as a result of an agreement, arrangement or understanding to vote such security
if the agreement, arrangement or understanding: (A) arises solely from a
revocable proxy or consent given to such Person in response to a public proxy or
consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Act and (B) is not also then reportable on a
Schedule l3D under the Act (or any comparable or successor report); or
(iii)which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in clause (ii) above)
or disposing of any voting securities of the Company.
(g)Cause. “Cause” for termination by the Employer of the Executive’s employment
in connection with a Change in Control of the Company shall be limited to (i)
the engaging by the Executive in intentional conduct that the Company
establishes, by clear and convincing evidence, has caused demonstrable and
serious financial injury to the Employer, as evidenced by a determination in a
binding and final judgment, order or decree of a court or administrative agency
of competent jurisdiction, in effect after exhaustion or lapse of all rights of
appeal, in an action, suit or proceeding, whether civil, criminal,
administrative or investigative; (ii) conviction of a felony (as evidenced by
binding and final judgment, order or decree of a court of competent
jurisdiction, in effect after exhaustion of all rights of appeal); or (iii)
continuing willful and unreasonable refusal by the Executive to perform the
Executive’s duties or responsibilities (unless significantly changed without the
Executive’s consent).




--------------------------------------------------------------------------------




(h)Change in Control of the Company. A “Change in Control of the Company” shall
be deemed to have occurred if an event set forth in any one of the following
paragraphs shall have occurred:
(i)any Person (other than (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities or (D) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(“Excluded Persons”)) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the date of this Agreement, pursuant to express
authorization by the Board that refers to this exception) representing 30% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding voting securities; or
(ii)the following individuals cease for any reason to constitute a majority of
the number of directors of the Company then serving: (A) individuals who, on the
date of this Agreement constituted the Board and (B) any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company, as such
terms are used in Rule 14a‑11 of Regulation 14A under the Act) whose appointment
or election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the date of this
Agreement, or whose appointment, election or nomination for election was
previously so approved (collectively the “Continuing Directors”); provided,
however, that individuals who are appointed to the Board pursuant to or in
accordance with the terms of an agreement relating to a merger, consolidation,
or share exchange involving the Company (or any direct or indirect subsidiary of
the Company) shall not be Continuing Directors for purposes of this Agreement
until after such individuals are first nominated for election by a vote of at
least two-thirds (2/3) of the then Continuing Directors and are thereafter
elected as directors by the shareholders of the Company at a meeting of
shareholders held following consummation of such merger, consolidation, or share
exchange; and, provided further, that in the event the failure of any such
persons appointed to the Board to be Continuing Directors results in a Change in
Control of the Company, the subsequent qualification of such persons as
Continuing Directors shall not alter the fact that a Change in Control of the
Company occurred; or
(iii)the consummation of a merger, consolidation or share exchange of the
Company with any other corporation or the issuance of voting securities of the
Company in connection with a merger, consolidation or share exchange of the
Company (or any direct or indirect subsidiary of the Company), in each case,
which requires approval of the shareholders of the Company, other than (A) a
merger, consolidation or share exchange which would result in the voting
securities of the Company outstanding immediately prior to such merger,
consolidation or share exchange continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger, consolidation or share exchange, or
(B) a merger, consolidation or share exchange effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the date of this Agreement, pursuant to express
authorization by the Board that refers to this exception) representing 30% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding voting securities; or
(iv)the consummation of a plan of complete liquidation or dissolution of the
Company or a sale or disposition by the Company of all or substantially all of
the Company’s assets (in one transaction or a series of related transactions
within any period of 24 consecutive months), in each case, which requires
approval of the shareholders of the Company, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity at
least 75% of the combined voting power of the voting securities of which are
owned by Persons in substantially the same proportions as their ownership of the
Company immediately prior to such sale.
Notwithstanding the foregoing, no “Change in Control of the Company” shall be
deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to own, directly or indirectly, in the same




--------------------------------------------------------------------------------




proportions as their ownership in the Company, an entity that owns all or
substantially all of the assets or voting securities of the Company immediately
following such transaction or series of transactions.
(i)Code. The term “Code” means the Internal Revenue Code of 1986, including any
amendments thereto or successor tax codes thereof.
(j)Covered Termination. Subject to Section 2(b), the term “Covered Termination”
means any Termination of Employment during the Employment Period where the
Termination Date or the date Notice of Termination is delivered is any date
prior to the end of the Employment Period.
(k)Employment Period. Subject to Section 2(b), the term “Employment Period”
means a period commencing on the date of a Change in Control of the Company, and
ending at 11:59 p.m. Central Time on the earlier of the second anniversary of
such date or the Executive’s Normal Retirement Date.
(l)Good Reason. The Executive shall have “Good Reason” for termination of
employment in connection with a Change in Control of the Company in the event
of:
(i)any breach of this Agreement by the Employer, including specifically any
breach by the Employer of the agreements contained in Section 3, Section 4,
Section 5, or Section 6, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith that the Employer remedies promptly after
receipt of notice thereof given by the Executive;
(ii)any reduction in the Executive’s base salary, percentage of base salary
available as incentive compensation or bonus opportunity or benefits, in each
case relative to those most favorable to the Executive in effect at any time
during the 180-day period prior to the Change in Control of the Company or, to
the extent more favorable to the Executive, those in effect at any time during
the Employment Period;
(iii)the removal of the Executive from, or any failure to reelect or reappoint
the Executive to, any of the positions held with the Employer on the date of the
Change in Control of the Company or any other positions with the Employer to
which the Executive shall thereafter be elected, appointed or assigned, except
in the event that such removal or failure to reelect or reappoint relates to the
termination by the Employer of the Executive’s employment for Cause or by reason
of disability pursuant to Section 12;
(iv)a good faith determination by the Executive that there has been a material
adverse change, without the Executive’s written consent, in the Executive’s
working conditions or status with the Employer relative to the most favorable
working conditions or status in effect during the 180-day period prior to the
Change in Control of the Company, or, to the extent more favorable to the
Executive, those in effect at any time during the Employment Period, including
but not limited to (A) a significant change in the nature or scope of the
Executive’s authority, powers, functions, duties or responsibilities, or (B) a
significant reduction in the level of support services, staff, secretarial and
other assistance, office space and accoutrements, but in each case excluding for
this purpose an isolated, insubstantial and inadvertent event not occurring in
bad faith that the Employer remedies within ten (10) days after receipt of
notice thereof given by the Executive;
(v)the relocation of the Executive’s principal place of employment to a location
more than 50 miles from the Executive’s principal place of employment on the
date 180 days prior to the Change in Control of the Company;
(vi)the Employer requires the Executive to travel on Employer business 20% in
excess of the average number of days per month the Executive was required to
travel during the 180-day period prior to the Change in Control of the Company;
or
(vii)failure by the Company to obtain the Agreement referred to in Section 17(a)
as provided therein.
(m)Normal Retirement Date. The term “Normal Retirement Date” means “Normal
Retirement Date” as defined in the primary qualified defined benefit pension
plan applicable to the Executive, or any successor plan, as in effect on the
date of the Change in Control of the Company.
(n)Person. The term “Person” shall mean any individual, firm, partnership,
corporation or other entity, including any successor (by merger or otherwise) of
such entity, or a group of any of the foregoing acting in concert.




--------------------------------------------------------------------------------




(o)Separation from Service. For purposes of this Agreement, the term “Separation
from Service” means the Executive’s Termination of Employment, or if the
Executive continues to provide services following his or her Termination of
Employment, such later date as is considered a separation from service from the
Company and its 409A Affiliates within the meaning of Code Section 409A.
Specifically, if the Executive continues to provide services to the Company or a
409A Affiliate in a capacity other than as an employee, such shift in status is
not automatically a Separation from Service.
(p)Termination of Employment. For purposes of this Agreement, the Executive’s
termination of employment shall be presumed to occur when the Company and
Executive reasonably anticipate that no further services will be performed by
the Executive for the Company and its 409A Affiliates or that the level of bona
fide services the Executive will perform as an employee of the Company and its
409A Affiliates will permanently decrease to no more than 20% of the average
level of bona fide services performed by the Executive (whether as an employee
or independent contractor) for the Company and its 409A Affiliates over the
immediately preceding 36-month period (or such lesser period of services).
Whether the Executive has experienced a Termination of Employment shall be
determined by the Employer in good faith and consistent with Section 409A of the
Code. Notwithstanding the foregoing, if the Executive takes a leave of absence
for purposes of military leave, sick leave or other bona fide reason, the
Executive will not be deemed to have incurred a Separation from Service for the
first 6 months of the leave of absence, or if longer, for so long as the
Executive’s right to reemployment is provided either by statute or by contract,
including this Agreement; provided that if the leave of absence is due to a
medically determinable physical or mental impairment that can be expected to
result in death or last for a continuous period of not less than six months,
where such impairment causes the Executive to be unable to perform the duties of
his or her position of employment or any substantially similar position of
employment, the leave may be extended by the Employer for up to 29 months
without causing a Termination of Employment.
(q)Termination Date. Except as otherwise provided in Section 2(b), Section
10(b), and Section 17(a), the term “Termination Date” means (i) if the
Executive’s Termination of Employment is by the Executive’s death, the date of
death; (ii) if the Executive’s Termination of Employment is by reason of
voluntary early retirement, as agreed in writing by the Employer and the
Executive, the date of such early retirement which is set forth in such written
agreement; (iii) if the Executive’s Termination of Employment is, for purposes
of this Agreement, by reason of disability pursuant to Section 12, the earlier
of thirty days after the Notice of Termination is given or one day prior to the
end of the Employment Period; (iv) if the Executive’s Termination of Employment
is by the Executive voluntarily (other than for Good Reason), the date the
Notice of Termination is given; and (v) if the Executive’s Termination of
Employment is by the Employer (other than by reason of disability pursuant to
Section 12) or by the Executive for Good Reason, the earlier of thirty days
after the Notice of Termination is given or one day prior to the end of the
Employment Period. Notwithstanding the foregoing,
(A)If termination is for Cause pursuant to Section 1(f)(iii) and if the
Executive has cured the conduct constituting such Cause as described by the
Employer in its Notice of Termination within such 30-day or shorter period, then
the Executive’s employment hereunder shall continue as if the Employer had not
delivered its Notice of Termination.
(B)If the Executive shall in good faith give a Notice of Termination for Good
Reason and the Employer notifies the Executive that a dispute exists concerning
the termination within the 15-day period following receipt thereof, then the
Executive may elect to continue his or her employment during such dispute and
the Termination Date shall be determined under this paragraph. If the Executive
so elects and it is thereafter determined that Good Reason did exist, the
Termination Date shall be the earliest of (1) the date on which the dispute is
finally determined, either (x) by mutual written agreement of the parties or (y)
in accordance with Section 22, (2) the date of the Executive’s death or (3) one
day prior to the end of the Employment Period. If the Executive so elects and it
is thereafter determined that Good Reason did not exist, then the employment of
the Executive hereunder shall continue after such determination as if the
Executive had not delivered the Notice of Termination asserting Good Reason and
there shall be no Termination Date arising out of such Notice. In either case,
this Agreement continues, until the Termination Date, if any, as if the
Executive had not delivered the Notice of Termination except that, if it is
finally determined that Good Reason did exist, the Executive shall in no case be
denied the benefits described in Section 9 (including a Termination Payment)
based on events occurring after the Executive delivered his Notice of
Termination.
(C)Except as provided in Section 1(n)(B), if the party receiving the Notice of
Termination notifies the other party that a dispute exists concerning the
termination within the appropriate period following receipt thereof and it is
finally determined that the reason asserted in such Notice of Termination did
not exist, then (1) if such Notice was delivered by the Executive, the Executive
will be deemed to have voluntarily terminated his employment and the Termination
Date shall be the earlier of the date 15 days after the Notice of Termination is
given or one day prior to the end of the Employment Period and (2) if delivered
by the Company, the Company will be deemed to have terminated the Executive
other than by reason of death, disability or Cause.




--------------------------------------------------------------------------------




2.Termination or Cancellation Prior to Change in Control.
(a)Subject to Section 2(b), the Employer and the Executive shall each retain the
right to terminate the employment of the Executive at any time prior to a Change
in Control of the Company. Subject to Section 2(b), in the event that prior to a
Change in Control of the Company (i) the Executive’s employment is terminated or
(ii) as determined in writing by the Compensation Committee of the Board of
Directors of the Company in its sole discretion, the Executive’s authority,
powers, functions, duties, responsibilities or pay grade are materially reduced,
this Agreement shall be terminated and cancelled and of no further force and
effect, and any and all rights and obligations of the parties hereunder shall
cease.
(b)Anything in this Agreement to the contrary notwithstanding, if a Change in
Control of the Company occurs and if the Executive’s employment with the
Employer is terminated (other than a termination due to the Executive’s death or
as a result of the Executive’s disability) during the period of 180 days prior
to the date on which the Change in Control of the Company occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment (i)
was at the request of a third party who has taken steps reasonably calculated to
effect a Change in Control of the Company or (ii) otherwise arose in connection
with or in anticipation of a Change in Control of the Company, then for all
purposes of this Agreement such termination of employment shall be deemed a
“Covered Termination,” “Notice of Termination” shall be deemed to have been
given, and the “Employment Period” shall be deemed to have begun on the date of
such termination which shall be deemed to be the “Termination Date” and the date
of the Change of Control of the Company for purposes of this Agreement. Anything
in this Agreement to the contrary notwithstanding, if a Change in Control of the
Company occurs and if the Executive’s authority, powers, functions, duties,
responsibilities or pay grade were reduced pursuant to Section 2(a)(ii) during
the period of 180 days prior to the date on which the Change in Control of the
Company occurs, and if it is reasonably demonstrated by the Executive that such
reduction in authority, powers, functions, duties, responsibilities or pay grade
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control of the Company or (ii) otherwise arose
in connection with or in anticipation of a Change in Control of the Company,
then the termination and cancellation of this Agreement pursuant to Section 2(a)
shall be deemed null and void, this Agreement shall be deemed to remain in full
force and effect with any and all rights and obligations of the parties
hereunder continuing and such reduction in authority, powers, functions, duties,
responsibilities or pay grade shall be considered “Good Reason” for the
Executive to terminate employment in connection with a Change in Control of the
Company.
3.Employment Period; Vesting and Payment of Certain Benefits.
(a)If a Change in Control of the Company occurs when the Executive is employed
by the Employer, the Employer will continue thereafter to employ the Executive
during the Employment Period, and the Executive will remain in the employ of the
Employer in accordance with and subject to the terms and provisions of this
Agreement. Any Termination of Employment during the Employment Period, whether
by the Company or the Employer, shall be deemed a termination by the Company for
purposes of this Agreement.
(b)If a Change in Control of the Company occurs when the Executive is employed
by the Employer, (i) the Company shall cause all restrictions on restricted
stock awards made to the Executive prior to the Change in Control of the Company
to lapse such that the Executive is fully and immediately vested in the
Executive’s restricted stock upon such a Change in Control of the Company; (ii)
the Company shall cause all stock options granted to the Executive prior to the
Change in Control of the Company pursuant to the Company’s stock option plan(s)
to be fully and immediately vested upon such a Change in Control of the Company;
(iii) the Company shall cause all incentive compensation units and performance
awards granted to the Executive pursuant to any long-term incentive plan
maintained by the Company to be paid to the Executive, subject to any
irrevocable deferral election then in effect, within ten (10) business days
after the Change in Control of the Company (A) at one-third (1/3) of target, if
the award cycle has been in effect less than twelve (12) months, (B) at two
thirds (2/3) of the then current value pursuant to such plan, if the award cycle
has been in effect twelve (12) or more months but less than twenty-four (24)
months, and (C) at the then current value pursuant to such plan, if the award
cycle has been in effect twenty-four (24) or more months, in each case as if all
performance or incentive requirements and periods had been satisfied; and (iv)
the Company shall pay to the Executive within ten (10) business days after the
Change in Control of the Company an amount equal to the Executive’s annual
incentive target bonus for the fiscal year in which the Change in Control of the
Company occurs, subject to any irrevocable deferral election then in effect.
4.Duties. During the Employment Period, the Executive shall, in the same
capacities and positions held by the Executive at the time of the Change in
Control of the Company or in such other capacities and positions as may be
agreed to by the Employer and the Executive in writing, devote the Executive’s
best efforts and all of the Executive’s business time, attention and skill to
the business and affairs of the Employer, as such business and affairs now exist
and as they may hereafter be conducted.
5.Compensation. During the Employment Period, the Executive shall be compensated
as follows:
(a)The Executive shall receive, at reasonable intervals (but not less often than
monthly) and in accordance with such standard policies as may be in effect
immediately prior to the Change in Control of the Company, an annual base salary
in




--------------------------------------------------------------------------------




cash equivalent of not less than twelve times the Executive’s highest monthly
base salary for the twelve-month period immediately preceding the month in which
the Change in Control of the Company occurs or, if higher, annual base salary at
the rate in effect immediately prior to the Change in Control of the Company
(which base salary shall, unless otherwise agreed in writing by the Executive or
subject to any irrevocable deferral election then in effect, include the current
receipt by the Executive of any amounts which, prior to the Change in Control of
the Company, the Executive had elected to defer, whether such compensation is
deferred under Section 401(k) of the Code or otherwise), subject to adjustment
as hereinafter provided in Section 6 (such salary amount as adjusted upward from
time to time is hereafter referred to as the “Annual Base Salary”).
(b)The Executive shall receive fringe benefits at least equal in value to the
highest value of such benefits provided for the Executive at any time during the
180-day period immediately prior to the Change in Control of the Company or, if
more favorable to the Executive, those provided generally at any time during the
Employment Period to any executives of the Employer of comparable status and
position to the Executive; and shall be reimbursed, at such intervals and in
accordance with such standard policies that are most favorable to the Executive
that were in effect at any time during the 180-day period immediately prior to
the Change in Control of the Company, for any and all monies advanced in
connection with the Executive’s employment for reasonable and necessary expenses
incurred by the Executive on behalf of the Employer, including travel expenses.
(c)The Executive and/or the Executive’s family, as the case may be, shall be
included, to the extent eligible thereunder (which eligibility shall not be
conditioned on the Executive’s salary grade or on any other requirement which
excludes persons of comparable status to the Executive unless such exclusion was
in effect for such plan or an equivalent plan at any time during the 180-day
period immediately prior to the Change in Control of the Company), in any and
all plans providing benefits for the Employer’s salaried employees in general,
including but not limited to group life insurance, hospitalization, medical,
dental, profit sharing and stock bonus plans; provided, that, (i) in no event
shall the aggregate level of benefits under such plans in which the Executive is
included be less than the aggregate level of benefits under plans of the
Employer of the type referred to in this Section 5(c) in which the Executive was
participating at any time during the 180-day period immediately prior to the
Change in Control of the Company and (ii) in no event shall the aggregate level
of benefits under such plans be less than the aggregate level of benefits under
plans of the type referred to in this Section 5(c) provided at any time after
the Change in Control of the Company to any executive of the Employer of
comparable status and position to the Executive.
(d)The Executive shall annually be entitled to not less than the amount of paid
vacation and not fewer than the highest number of paid holidays to which the
Executive was entitled annually at any time during the 180-day period
immediately prior to the Change in Control of the Company or such greater amount
of paid vacation and number of paid holidays as may be made available annually
to other executives of the Employer of comparable status and position to the
Executive at any time during the Employment Period.
(e)The Executive shall be included in all plans providing additional benefits to
executives of the Employer of comparable status and position to the Executive,
including but not limited to deferred compensation, split-dollar life insurance,
supplemental retirement, stock option, stock appreciation, stock bonus and
similar or comparable plans; provided, that, (i) in no event shall the aggregate
level of benefits under such plans be less than the highest aggregate level of
benefits under plans of the Employer of the type referred to in this Section
5(e) in which the Executive was participating at any time during the 180-day
period immediately prior to the Change in Control of the Company; (ii) in no
event shall the aggregate level of benefits under such plans be less than the
aggregate levels of benefits under plans of the type referred to in this Section
5(e) provided at any time after the Change in Control of the Company to any
executive of the Employer comparable in status and position to the Executive;
and (iii) the Employer’s obligation to include the Executive in bonus or
incentive compensation plans shall be determined by Section 5(f).
(f)To assure that the Executive will have an opportunity to earn incentive
compensation after a Change in Control of the Company, the Executive shall be
included in a bonus plan of the Employer which shall satisfy the standards
described below (such plan, the “Bonus Plan”). Bonuses under the Bonus Plan
shall be payable with respect to achieving such financial or other goals
reasonably related to the business of the Employer as the Employer shall
establish (the “Goals”), all of which Goals shall be attainable, prior to the
end of the Employment Period, with approximately the same degree of probability
as the most attainable goals under the Employer’s bonus plan or plans as in
effect at any time during the 180-day period immediately prior to the Change in
Control of the Company (whether one or more, the “Company Bonus Plan”) and in
view of the Employer’s existing and projected financial and business
circumstances applicable at the time. The amount of the bonus (the “Bonus
Amount”) that the Executive is eligible to earn under the Bonus Plan shall be no
less than 200% of the Executive’s target award provided in such Company Bonus
Plan (such bonus amount herein referred to as the “Targeted Bonus”), and in the
event the Goals are not achieved such that the entire Targeted Bonus is not
payable, the Bonus Plan shall provide for a payment of a Bonus Amount equal to a
portion of the Targeted Bonus reasonably related to that portion of the Goals
which were achieved. Payment of the Bonus Amount shall not be affected by any
circumstance occurring subsequent to the end of the Employment Period, including
the Executive’s Termination of Employment.




--------------------------------------------------------------------------------




6.Annual Compensation Adjustments. During the Employment Period, the Board of
Directors of the Company (or an appropriate committee thereof) will consider and
appraise, at least annually, the contributions of the Executive to the Company,
and in accordance with the Company’s practice prior to the Change in Control of
the Company, due consideration shall be given to the upward adjustment of the
Executive’s Annual Base Salary, at least annually, (a) commensurate with
increases generally given to other executives of the Company of comparable
status and position to the Executive, and (b) as the scope of the Company’s
operations or the Executive’s duties expand.
7.Termination For Cause or Without Good Reason. If there is a Covered
Termination for Cause or due to the Executive’s voluntarily terminating his or
her employment other than for Good Reason (any such terminations to be subject
to the procedures set forth in Section 13), then the Executive shall be entitled
to receive only Accrued Benefits.
8.Termination Giving Rise to a Termination Payment. If there is a Covered
Termination by the Executive for Good Reason, or by the Company other than by
reason of (i) death, (ii) disability pursuant to Section 12, or (iii) Cause (any
such terminations to be subject to the procedures set forth in Section 13), then
the Executive shall be entitled to receive, and the Company shall promptly pay,
Accrued Benefits and, in lieu of further base salary for periods following the
Termination Date, as liquidated damages and additional severance pay and in
consideration of the covenant of the Executive set forth in Section 14(a), the
Termination Payment pursuant to Section 9(a).
9.Payments Upon Termination.
(a)Termination Payment. The “Termination Payment” shall be an amount equal to
the Annual Cash Compensation times two. The Termination Payment shall be paid to
the Executive in cash equivalent on the first day of the seventh month following
the month in which the Executive’s Separation from Service occurs, without
interest thereon; provided that, if on the date of the Executive’s Separation
from Service, neither the Company nor any other entity that is considered a
“service recipient” with respect to the Executive within the meaning of Code
Section 409A has any stock which is publicly traded on an established securities
market (within the meaning of Treasury Regulation Section 1.897-1(m)) or
otherwise, then the Termination Payment shall be paid to the Executive in cash
equivalent within ten (10) business days after the Termination Date.
Notwithstanding the foregoing, in the event the Executive’s Termination Date is
pursuant to Section 2(b), the Termination Payment shall be paid within ten (10)
business days after the date of the Change in Control of the Company (as defined
without reference to Section 2(b)), without interest. Such lump sum payment
shall not be reduced by any present value or similar factor, and the Executive
shall not be required to mitigate the amount of the Termination Payment by
securing other employment or otherwise, nor will such Termination Payment be
reduced by reason of the Executive securing other employment or for any other
reason. The Termination Payment shall be in lieu of, and acceptance by the
Executive of the Termination Payment shall constitute the Executive’s release of
any rights of the Executive to, any other cash severance payments under any
Company severance policy, practice or agreement.
(b)    Certain Additional Payments by the Company.
(i)    Notwithstanding any other provision of this Agreement, if any portion of
the Termination Payment or any other payment under this Agreement, or under any
other agreement with or plan of the Employer (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment” as defined in Section
280G of the Code (or any successor provision), then the Company shall pay the
Executive an additional amount (the “Gross-Up Payment”) such that the net amount
retained by the Executive after deduction of any excise tax imposed under
Section 4999 of the Code (or any successor provision) and any interest charges
or penalties in respect of the imposition of such excise tax (collectively, the
“Excise Tax”) (but not any federal, state or local income tax, or employment
tax) on the Total Payments, and any federal, state and local income tax,
employment tax, and excise tax upon the payment provided for by this Section
9(b)(i), shall be equal to the Total Payments. For purposes of determining the
amount of the Gross-Up Payment, the Executive shall be deemed to pay federal
income tax and employment taxes at the highest marginal rate of federal income
and employment taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Executive’s domicile for income tax
purposes on the date the Gross-Up Payment is made, net of the maximum reduction
in federal income taxes that may be obtained from the deduction of such state
and local taxes. Notwithstanding the foregoing, if it shall be determined that
the Executive is entitled to a Gross-Up Payment, but that the Total Payments
would not be subject to the Excise Tax if the Total Payments were reduced by an
amount that is less than 10% of the Total Payments that would be treated as
“parachute payments” under Section 280G of the Code (or any successor
provision), then the amounts payable to the Executive under this Agreement shall
be reduced (but not below zero) to the maximum amount that could be paid to the
Executive without giving rise to the Excise Tax (the “Safe Harbor Cap”), and no
Gross-Up Payment shall be made to the Executive. For purposes of reducing the
Total Payments to the Safe Harbor Cap, only amounts payable under this Agreement
(and no other Total Payments) shall be reduced. If




--------------------------------------------------------------------------------




the reduction of the amounts payable hereunder would not result in a reduction
of the Total Payments to the Safe Harbor Cap, no amounts payable under this
Agreement shall be reduced pursuant to this provision.
(ii)    For purposes of this Agreement, the terms “excess parachute payment” and
“parachute payments” shall have the meanings assigned to them in Section 280G of
the Code (or any successor provision) and such “parachute payments” shall be
valued as provided therein. Present value for purposes of this Agreement shall
be calculated in accordance with Section 1274(b)(2) of the Code (or any
successor provision). Promptly following a Covered Termination or notice by the
Company to the Executive of its belief that there is a payment or benefit due
the Executive which will result in an “excess parachute payment” as defined in
Section 280G of the Code (or any successor provision), the Executive and the
Company, at the Company’s expense, shall obtain the opinion (which need not be
unqualified) of nationally recognized tax counsel (“National Tax Counsel”)
selected by the Company’s independent auditors and reasonably acceptable to the
Executive (which may be regular outside counsel to the Company), which opinion
sets forth (A) the amount of the Base Period Income, (B) the amount and present
value of Total Payments, (C) the amount and present value of any excess
parachute payments, and (D) the amount of any Gross-Up Payment or the reduction
of any Total Payments to the Safe Harbor Cap, as the case may be. As used in
this Agreement, the term “Base Period Income” means an amount equal to the
Executive’s “annualized includable compensation for the base period” as defined
in Section 280G(d)(1) of the Code. For purposes of such opinion, the value of
any noncash benefits or any deferred payment or benefit shall be determined by
the Company’s independent auditors in accordance with the principles of Section
280G(d)(3) and (4) of the Code (or any successor provisions), which
determination shall be evidenced in a certificate of such auditors addressed to
the Company and the Executive. The opinion of National Tax Counsel shall be
addressed to the Company and the Executive and shall be binding upon the Company
and the Executive. If such National Tax Counsel so requests in connection with
the opinion required by this Section 9(b), the Executive and the Company shall
obtain, at the Company’s expense, and the National Tax Counsel may rely on, the
advice of a firm of recognized executive compensation consultants as to the
reasonableness of any item of compensation to be received by the Executive
solely with respect to its status under Section 280G of the Code and the
regulations thereunder. The Company shall pay the Executive the Gross-Up
Payment, if any, at the same time as the Termination Payment is paid, or if the
Executive’s Covered Termination is pursuant to Section 2(b), then within 90 days
following the Change in Control of the Company (determined without regard to
Section 2(b)); provided that if prior to such date the Executive is required to
remit the excise tax under Section 4999 of the Code to the Internal Revenue
Service, then upon written notice by the Executive to the Company, the Company
shall promptly reimburse the Executive for the Gross-Up Payment (but based on
Executive’s actual rate of taxation).
(iii)    In the event that upon any audit by the Internal Revenue Service, or by
a state or local taxing authority, of the Total Payments or Gross-Up Payment, a
change is finally determined to be required in the amount of taxes paid by the
Executive, appropriate adjustments shall be made under this Agreement such that
the net amount which is payable to the Executive after taking into account the
provisions of Section 4999 of the Code (or any successor provision) shall
reflect the intent of the parties as expressed in this Section 9, in the manner
determined by the National Tax Counsel. If the Company is required to make a
payment to the Executive, such payment shall be paid following the date of the
final determination by a court or the Internal Revenue Service and within thirty
(30) days after the date Executive provides the Company a written request for
reimbursement thereof (accompanied by proof of taxes paid), but in no event
shall the reimbursement be made later than the end of the calendar year
following the year in which the Executive remits the excise tax to the Internal
Revenue Service.
(iv)    The Company agrees to bear all costs associated with, and to indemnify
and hold harmless, the National Tax Counsel of and from any and all claims,
damages, and expenses resulting from or relating to its determinations pursuant
to this Section 9(b), except for claims, damages or expenses resulting from the
gross negligence or willful misconduct of such firm.
(b)Additional Benefits. If there is a Covered Termination and the Executive is
entitled to Accrued Benefits and the Termination Payment, then the Company shall
provide to the Executive the following additional benefits:
(i)The Executive shall receive until the end of the second calendar year
following the calendar year in which the Executive’s Separation from Service
occurs, at the expense of the Company, outplacement services, on an
individualized basis at a level of service commensurate with the Executive’s
status with the Company immediately prior to the date of the Change in Control
of the Company (or, if higher, immediately prior to the Executive’s Termination
of Employment), provided by a nationally recognized executive placement




--------------------------------------------------------------------------------




firm selected by the Company; provided that the cost to the Company of such
services shall not exceed 10% of the Executive’s Annual Base Salary.
(ii)Until the earlier of the end of the Employment Period or such time as the
Executive has obtained new employment and is covered by benefits which in the
aggregate are at least equal in value to the following benefits, the Executive
shall continue to be covered, at the expense of the Company, by the same or
equivalent life insurance, hospitalization, medical and dental coverage as was
required hereunder with respect to the Executive immediately prior to the date
the Notice of Termination is given, subject to the following:
(A)Following the end of the COBRA continuation period, if such hospitalization,
medical or dental coverage is provided under a health plan that is subject to
Section 105(h) of the Code, benefits payable under such health plan shall comply
with the requirements of Treasury regulation section 1.409A-3(i)(1)(iv) and, if
necessary, the Company shall amend such health plan to comply therewith.
(B)During the first six months following the Executive’s Separation from
Service, the Executive shall pay the Company for any life insurance coverage
that provides a benefit in excess of $50,000 under a group term life insurance
policy. After the end of such six month period, the Company shall make a cash
equivalent payment to the Executive equal to the aggregate premiums paid by the
Executive for such coverage, and thereafter such coverage shall be provided at
the expense of the Company for the remainder of the period as set forth above;
provided that this clause (B) shall cease to apply if on the date of the
Executive’s Separation from Service, neither the Company nor any other entity
that is considered a “service recipient” with respect to the Executive within
the meaning of Code Section 409A has any stock which is publicly traded on an
established securities market (within the meaning of Treasury Regulation Section
1.897-1(m)) or otherwise.
If the Executive is entitled to the Termination Payment pursuant to Section
2(b), then within ten (10) days following the Change in Control of the Company
(determined without regard to Section 2(b)), the Company shall reimburse the
Executive for any COBRA premiums the Executive paid for his or her
hospitalization, medical and dental coverage under COBRA from the Executive’s
Termination Date through the date of the Change in Control of the Company
(determined without regard to Section 2(b)).
(iii)The Company shall bear up to $15,000 in the aggregate of fees and expenses
of consultants and/or legal or accounting advisors engaged by the Executive to
advise the Executive as to matters relating to the computation of benefits due
and payable under this Section 9.
(iv)    The Company shall cause the Executive to be fully and immediately vested
in his accrued benefit under the Pentair, Inc. 1999 Supplemental Executive
Retirement Plan (“SERP”) and the Pentair, Inc. Restoration Plan (“Restoration
Plan”) or any successor plans thereto (the “Plans”) (to the extent the Executive
participates in the Plans) and in any nonqualified defined contribution
retirement plan of the Employer. The amount of benefits under the Plans shall be
determined as if the Executive had completed additional years of Benefit Service
(as such term is defined in the Plans) equal to the lesser of (A) three years or
(B) the greater of (x) seven minus the years of Benefit Service credited to such
Executive under the Plans, determined without regard to the terms of this
Agreement, as of the end of the calendar year which includes the date of the
Change in Control of the Company, or (y) zero. In addition, if the Executive is
described in Appendix A to the SERP, the additional benefit therein provided for
the Executive shall be fully vested and the amount of such additional benefit
shall be no less than if the Executive had continued in qualified employment
through the end of the calendar year in which he would attain age 62. In
addition, the Executive’s accrued benefit under the Restoration Plan shall be
appropriately increased by the value of the Executive’s accrued benefit, if any,
under the Company’s tax-qualified defined benefit plan which is forfeited due to
the Executive’s failure to become fully vested thereunder.
10.Death.
(a)Except as provided in Section 10(b), in the event of a Covered Termination
due to the Executive’s death, the Executive’s estate, heirs and beneficiaries
shall receive all the Executive’s Accrued Benefits through the Termination Date.
(b)In the event the Executive dies after a Notice of Termination is given (i) by
the Company or (ii) by the Executive for Good Reason, the Executive’s estate,
heirs and beneficiaries shall be entitled to the benefits described in Section
10(a) and, subject to the provisions of this Agreement, to such Termination
Payment as the Executive would have been entitled to had the Executive lived,
except that the Termination Payment shall be paid within 90 days following the
date of the Executive’s death, without interest thereon. For purposes of this
Section 10(b), the Termination Date shall be the earlier of 30 days following
the




--------------------------------------------------------------------------------




giving of the Notice of Termination, subject to extension pursuant to Section
1(n), or one day prior to the end of the Employment Period.
11.Retirement. If, during the Employment Period, the Executive and the Employer
shall execute an agreement providing for the early retirement of the Executive
from the Employer, or the Executive shall otherwise give notice that he is
voluntarily choosing to retire early from the Employer, the Executive shall
receive Accrued Benefits through the Termination Date; provided, that if the
Executive’s employment is terminated by the Executive for Good Reason or by the
Company other than by reason of death, disability or Cause and the Executive
also, in connection with such termination, elects voluntary early retirement,
the Executive shall also be entitled to receive a Termination Payment pursuant
to Section 8.
12.Termination for Disability. If, during the Employment Period, as a result of
the Executive’s disability due to physical or mental illness or injury
(regardless of whether such illness or injury is job-related), the Executive
shall have been absent from the Executive’s duties hereunder on a full-time
basis for a period of six consecutive months and, within 30 days after the
Company notifies the Executive in writing that it intends to terminate the
Executive’s employment (which notice shall not constitute the Notice of
Termination contemplated below), the Executive shall not have returned to the
performance of the Executive’s duties hereunder on a full-time basis, the
Company may terminate the Executive’s employment for purposes of this Agreement
pursuant to a Notice of Termination given in accordance with Section 13. If the
Executive’s employment is terminated on account of the Executive’s disability in
accordance with this Section, the Executive shall receive Accrued Benefits
through the Termination Date and shall remain eligible for all benefits provided
by any long term disability programs of the Employer in effect at the time of
such termination.
13.Termination Notice and Procedure. Any Covered Termination by the Company or
the Executive (other than a termination of the Executive’s employment that is a
Covered Termination by virtue of Section 2(b)) shall be communicated by a
written notice of termination (“Notice of Termination”) to the Executive, if
such Notice is given by the Company, and to the Company, if such Notice is given
by the Executive, all in accordance with the following procedures and those set
forth in Section 24:
(a)If such termination is for disability, Cause or Good Reason, the Notice of
Termination shall indicate in reasonable detail the facts and circumstances
alleged to provide a basis for such termination.
(b)Any Notice of Termination by the Company shall have been approved, prior to
the giving thereof to the Executive, by a resolution duly adopted by a majority
of the directors of the Company (or any successor corporation) then in office.
(c)If the Notice is given by the Executive for Good Reason, the Executive may
cease performing his duties hereunder on or after the date fifteen days after
the delivery of Notice of Termination and shall in any event cease employment on
the Termination Date. If the Notice is given by the Company, then the Executive
may cease performing his duties hereunder on the date of receipt of the Notice
of Termination, subject to the Executive’s rights hereunder.
(d)The Executive shall have thirty days, or such longer period as the Company
may determine to be appropriate, to cure any conduct or act, if curable, alleged
to provide grounds for termination of the Executive’s employment for Cause under
this Agreement pursuant to Section 1(f)(iii).
(e)The recipient of any Notice of Termination shall personally deliver or mail
in accordance with Section 24 written notice of any dispute relating to such
Notice of Termination to the party giving such Notice within 15 days after
receipt thereof; provided, however, that if the Executive’s conduct or act
alleged to provide grounds for termination by the Company for Cause is curable,
then such period shall be 30 days. After the expiration of such period, the
contents of the Notice of Termination shall become final and not subject to
dispute.
14.Further Obligations of the Executive.
(a)Competition. The Executive agrees that, in the event of any Covered
Termination where the Executive is entitled to Accrued Benefits and the
Termination Payment, the Executive shall not, for a period expiring one year
after the Termination Date, without the prior written approval of the Company’s
Board of Directors, (i) solicit for employment an employee of the Company or its
subsidiaries or (ii) participate in the management of, be employed by or own any
business enterprise at a location within the United States that engages in
substantial competition with the Company or its subsidiaries, where such
enterprise’s revenues from any competitive activities amount to 10% or more of
such enterprise’s net revenues and sales for its most recently completed fiscal
year; provided, however, that nothing in this Section 14(a) shall prohibit the
Executive from owning stock or other securities of a competitor amounting to
less than five percent of the outstanding capital stock of such competitor.
(b)Confidentiality. During and following the Executive’s employment by the
Company, the Executive shall hold in confidence and not directly or indirectly
disclose or use or copy or make lists of any confidential information or
proprietary




--------------------------------------------------------------------------------




data of the Company (including that of the Employer), except to the extent
authorized in writing by the Board of Directors of the Company or required by
any court or administrative agency, other than to an employee of the Company or
a person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of duties as an executive of the Company.
Confidential information shall not include any information known generally to
the public or any information of a type not otherwise considered confidential by
persons engaged in the same business or a business similar to that of the
Company. All records, files, documents and materials, or copies thereof,
relating to the business of the Company which the Executive shall prepare, or
use, or come into contact with, shall be and remain the sole property of the
Company and shall be promptly returned to the Company upon termination of
employment with the Company.
15.Expenses and Interest. If, after a Change in Control of the Company, (a) a
dispute arises with respect to the enforcement of the Executive’s rights under
this Agreement or (b) any legal or arbitration proceeding shall be brought to
enforce or interpret any provision contained herein or to recover damages for
breach hereof, in either case so long as the Executive is not acting in bad
faith, then the Company shall reimburse the Executive for any reasonable
attorneys’ fees and necessary costs and disbursements incurred as a result of
the dispute, legal or arbitration proceeding (“Expenses”), and prejudgment
interest on any money judgment or arbitration award obtained by the Executive
calculated at the rate of interest announced by U.S. Bank National Association,
Minneapolis, Minnesota, from time to time at its prime or base lending rate from
the date that payments to him or her should have been made under this Agreement.
Within ten days after the Executive’s written request therefore (but in no event
later than the end of the calendar year following the calendar year in which
such Expense is incurred), the Company shall reimburse the Executive, or such
other person or entity as the Executive may designate in writing to the Company,
the Executive’s reasonable Expenses.
16.Payment Obligations Absolute. The Company’s obligation during and after the
Employment Period to pay the Executive the amounts and to make the benefit and
other arrangements provided herein shall be absolute and unconditional and shall
not be affected by any circumstances, including, without limitation, any setoff,
counterclaim, recoupment, defense or other right which the Company may have
against him or anyone else. Except as provided in Section 15, all amounts
payable by the Company hereunder shall be paid without notice or demand. Each
and every payment made hereunder by the Company shall be final, and the Company
will not seek to recover all or any part of such payment from the Executive, or
from whomsoever may be entitled thereto, for any reason whatsoever.
17.Successors.
(a)If the Company sells, assigns or transfers all or substantially all of its
business and assets to any Person or if the Company merges into or consolidates
or otherwise combines (where the Company does not survive such combination) with
any Person (any such event, a “Sale of Business”), then the Company shall assign
all of its right, title and interest in this Agreement as of the date of such
event to such Person, and the Company shall cause such Person, by written
agreement in form and substance reasonably satisfactory to the Executive, to
expressly assume and agree to perform from and after the date of such assignment
all of the terms, conditions and provisions imposed by this Agreement upon the
Company. Failure of the Company to obtain such agreement prior to the effective
date of such Sale of Business shall be a breach of this Agreement constituting
“Good Reason” hereunder, except that for purposes of implementing the foregoing
the date upon which such Sale of Business becomes effective shall be deemed the
Termination Date. In case of such assignment by the Company and of assumption
and agreement by such Person, as used in this Agreement, “Company” shall
thereafter mean such Person which executes and delivers the agreement provided
for in this Section 17 or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law, and this Agreement shall inure
to the benefit of, and be enforceable by, such Person. The Executive shall, in
his or her discretion, be entitled to proceed against any or all of such
Persons, any Person which theretofore was such a successor to the Company and
the Company (as so defined) in any action to enforce any rights of the Executive
hereunder. Except as provided in this Section 17(a), this Agreement shall not be
assignable by the Company. This Agreement shall not be terminated by the
voluntary or involuntary dissolution of the Company.
(b)This Agreement and all rights of the Executive shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, heirs and beneficiaries. All amounts payable to the
Executive under Sections 3, 7, 8, 9, 10, 11, 12 and 15 if the Executive had
lived shall be paid, in the event of the Executive’s death, to the Executive’s
estate, heirs and representatives; provided, however, that the foregoing shall
not be construed to modify any terms of any benefit plan of the Employer, as
such terms are in effect on the date of the Change in Control of the Company,
that expressly govern benefits under such plan in the event of the Executive’s
death.
18.Severability. The provisions of this Agreement shall be regarded as
divisible, and if any of said provisions or any part hereof are declared invalid
or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.




--------------------------------------------------------------------------------




19.Contents of Agreement; Waiver of Rights; Amendment. This Agreement sets forth
the entire understanding between the parties hereto with respect to the subject
matter hereof and shall supersede in all respects, and the Executive hereby
waives all rights under, any prior or other agreement or understanding between
the parties with respect to such subject matter, including, but not limited to
the Management Assurance Agreement and any Key Executive Employment and
Severance Agreement between the Company and the Executive entered into prior to
the date hereof. This Agreement may not be amended or modified at any time
except by written instrument executed by the Company and the Executive.
20.Withholding. The Company shall be entitled to withhold from amounts to be
paid to the Executive hereunder any federal, state or local withholding or other
taxes or charges which it is from time to time required to withhold; provided,
that the amount so withheld shall not exceed the minimum amount required to be
withheld by law. In addition, if prior to the date of payment of the Termination
Payment hereunder, the Federal Insurance Contributions Act (FICA) tax imposed
under Sections 3101, 3121(a) and 3121(v)(2), where applicable, becomes due with
respect to any payment or benefit to be provided hereunder, the Company may
provide for an immediate payment of the amount needed to pay the Executive’s
portion of such tax (plus an amount equal to the taxes that will be due on such
amount) and the Executive’s Termination Payment shall be reduced accordingly.
The Company shall be entitled to rely on an opinion of the National Tax Counsel
if any question as to the amount or requirement of any such withholding shall
arise.
21.Certain Rules of Construction. No party shall be considered as being
responsible for the drafting of this Agreement for the purpose of applying any
rule construing ambiguities against the drafter or otherwise. No draft of this
Agreement shall be taken into account in construing this Agreement. Any
provision of this Agreement which requires an agreement in writing shall be
deemed to require that the writing in question be signed by the Executive and an
authorized representative of the Company.
22.Governing Law; Resolution of Disputes. This Agreement and the rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Minnesota. Any dispute arising out of this Agreement shall,
at the Executive’s election, be determined by arbitration under the rules of the
American Arbitration Association then in effect (in which case both parties
shall be bound by the arbitration award) or by litigation. Whether the dispute
is to be settled by arbitration or litigation, the venue for the arbitration or
litigation shall be Minneapolis, Minnesota or, at the Executive’s election, if
the Executive is not then residing or working in the Minneapolis, Minnesota
metropolitan area, in the judicial district encompassing the city in which the
Executive resides; provided, that, if the Executive is not then residing in the
United States, the election of the Executive with respect to such venue shall be
either Minneapolis, Minnesota or in the judicial district encompassing that city
in the United States among the thirty cities having the largest population (as
determined by the most recent United States Census data available at the
Termination Date) which is closest to the Executive’s residence. The parties
consent to personal jurisdiction in each trial court in the selected venue
having subject matter jurisdiction notwithstanding their residence or situs, and
each party irrevocably consents to service of process in the manner provided
hereunder for the giving of notices.
23.Additional Section 409A Provisions. (a) If, after the date of a Change in
Control of the Company, any payment amount or the value of any benefit under
this Agreement is required to be included in the Executive’s income prior to the
date such amount is actually paid or the benefit provided as a result of the
failure of this Agreement (or any other arrangement that is required to be
aggregated with this Agreement under Code Section 409A) to comply with Code
Section 409A, then the Executive shall receive a distribution, in a lump sum,
within 90 days after the date it is finally determined that the Agreement (or
such other arrangement that is required to be aggregated with this Agreement)
fails to meet the requirements of Section 409A of the Code; such distribution
shall equal the amount required to be included in the Executives income as a
result of such failure and shall reduce the amount of payments or benefits
otherwise due hereunder.
(a)The Company and the Executive intend the terms of this Agreement to be in
compliance with Section 409A of the Code. The Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit, including
but not limited to consequences related to Section 409A of the Code. To the
maximum extent permissible, any ambiguous terms of this Agreement shall be
interpreted in a manner that avoids a violation of Section 409A of the Code.
(b)If the Executive believes he or she is entitled to a payment or benefit
pursuant to the terms of this Agreement that was not timely paid or provided,
and such payment or benefit is considered deferred compensation subject to the
requirements of Section 409A of the Code, the Executive acknowledges that to
avoid an additional tax on such payment or benefit pursuant to the provisions of
Section 409A of the Code, the Executive must make a reasonable, good faith
effort to collect such payment or benefit no later than 90 days after the latest
date upon which the payment could have been timely made or benefit timely
provided without violating Section 409A of the Code, and if not paid or
provided, must take further enforcement measures within 180 days after such
latest date.
24.Notice. Notices given pursuant to this Agreement shall be in writing and,
except as otherwise provided by Section 13(d), shall be deemed given when
actually received by the Executive or actually received by the Company’s
Secretary or any officer of the Company other than the Executive. If mailed,
such notices shall be mailed by United States registered or




--------------------------------------------------------------------------------




certified mail, return receipt requested, addressee only, postage prepaid, if to
the Company, to Pentair, Inc., Attention: Secretary (or Chief Executive Officer,
if the Executive is then Secretary), 5500 Wayzata Blvd., Suite 800, Golden
Valley, Minnesota 55416, or if to the Executive, at the address set forth below
the Executive’s signature to this Agreement, or to such other address as the
party to be notified shall have theretofore given to the other party in writing.
25.No Waiver. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or any prior or subsequent time.
26.Headings. The headings herein contained are for reference only and shall not
affect the meaning or interpretation of any provision of this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
PENTAIR INC.
 
 
 
 
 
By:
 
 
 
Its:
 
 
 
 
 
Attest:
 
 
 
Its:
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 





